Citation Nr: 1441828	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include entitlement to Dependency and Indemnity compensation (DIC) under 38 U.S.C.A. § 1151.

2.  Entitlement to service-connected burial allowance.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel





INTRODUCTION

The Veteran had active service from January 1943 to June 1945.  He died in July 2007 and the appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The June 2008 RO rating action also denied service connection for cause of the Veteran's death, and that a March 2009 statement from the appellant may also be construed as a notice of disagreement with that aspect of the rating decision.  Consequently, since the appellant has never been provided a statement of the case with respect to that issue, this issue must be remanded so that the appellant can be furnished with an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, since the outcome of that issue will potentially impact on the remaining issue of entitlement to service-connected burial allowance, a decision as to the claim for service-connected burial allowance must be deferred pending the outcome of the appellant's claim for service connection for cause of death.  Harris v Derwinski, 1 Vet. App. 180 (1991).  The claim for service connection for cause of death has also been recharacterized to include the appellant's November 2012 contention that VA treatment contributed to the cause of the Veteran's death pursuant to 38 U.S.C.A. § 1151 (West 2002). 

Although the appellant requested a hearing before the Board, she did not attend a videoconference hearing scheduled for August 6, 2014, without explanation.  Consequently, the Board finds that reasonable efforts have been made to provide the appellant with her requested hearing and that no further efforts are warranted and the hearing request is considered withdrawn.  


REMAND

The appellant seeks a service-connected burial allowance of $2000 less any expenses paid pursuant to the regulations governing nonservice-connected death.  However, in order to qualify for the service-connected burial allowance, it must be determined that the Veteran died of service-connected disability.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013).  Service connection for the cause of the Veteran's death was denied by the RO in June 2008.  Therefore, the appellant is currently not entitled to that benefit as a matter of law.

However, the Board finds that a March 2009 statement from the appellant may be construed as a notice of disagreement with the June 2008 rating decision denial of service connection for cause of death.  Consequently, since the appellant has not been provided a statement of the case with respect to that issue, that issue must be remanded so that the appellant can be furnished with an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, since the outcome of that issue will have an impact on the issue of entitlement to service-connected burial allowance, a decision as to the claim for service-connected burial allowance will have to be deferred pending the outcome of the appellant's claim for service connection for cause of the Veteran's death.  Harris v Derwinski, 1 Vet. App. 180 (1991).

While the appellant has expressed the belief that service connection for the cause of the Veteran's death should be established because of improper treatment that was provided to the Veteran for methicillin resistant staphylococcus bacteremia (MRSA), that was not a service-connected disability.  Even if that condition were found to be the result of negligent VA treatment, it would not assist appellant in establishing a right to service-connected burial benefits.  

The plain meaning of 38 U.S.C.A. § 1151 is unambiguous that a finding of that a disability is to be considered as if service-connected creates entitlement in appropriate instances to disability or death compensation under 38 U.S.C.A. Chapter 11 and DIC under 38 U.S.C.A. Chapter 13.  However, the provisions of 38 U.S.C.A. § 1151 do not reference to 38 U.S.C.A. Chapter 23 which deals with burial benefits.  Therefore, a claimant receiving a favorable ruling that a disability is to be treated as if service-connected under 38 U.S.C.A. § 1151 would be entitled to any applicable benefits under 38 U.S.C.A. Chapter 11 or 38 U.S.C.A. Chapter 13.  That claimant would not be entitled to 38 U.S.C.A. Chapter 23 burial benefits, including reimbursement under 38 U.S.C.A. § 2307, unless service connection for the cause of the Veteran's death was established under a statutory provision other than 38 U.S.C.A. § 1151 or § 1318.  Mintz v. Brown, 6 Vet. App. 277 (1994).  

It appears to the Board that if the appellant were to demonstrate that the Veteran's death was caused by negligent VA treatment, that still would not establish service connection for the cause of the Veteran's death for purposes of establishing entitlement to service-connected burial allowance.  It would still be necessary that appellant show that service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for the cause of the Veteran's death, to include entitlement to DIC benefits under 38 U.S.C.A. § 1151.  The appellant should be advised of the need to file a substantive appeal following the issuance of the statement of the case if she wants to complete an appeal of that issue.

2.  Thereafter, regardless of whether the appellant files a substantive appeal to the claim for service connection for the cause of death or DIC pursuant to 38 U.S.C.A. § 1151 for the cause of death, readjudicate the issue of entitlement to service-connected burial allowance.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

